Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 has been considered by the examiner.  Please see attached PTO-1449.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Huang (Reg. No. 39,229) on July 14, 2022.
The application has been amended.  
Please replace most recently filed claims with the following:
1. 	(Previously presented)  A method for adjusting storage space, comprising:
receiving, by a processor, a request for adjusting available storage space of a user in a filesystem from a first size to a second size;
determining, by the processor, whether to allow to adjust the available storage space based on the request; and
in response to allowing to adjust the available storage space, adjusting, by the processor, the available storage space to the second size,
wherein adjusting the available storage space to the second size 
comprises:
obtaining a start time point for adjusting the available storage space from the request; and
adjusting the available storage space to the second size at the start time point, and
wherein determining whether to allow to adjust the available storage 
space comprises:
determining, based on whether adjusting the available storage space to the second size will cause the filesystem to become overloaded in terms of total storage space, whether to adjust the available storage space.

2. 	(Canceled)

3. 	(Canceled)

4. 	(Previously presented)  The method according to claim 1, further comprising:
in response to determining that adjusting the available storage space to the second size would cause the filesystem to become overloaded in terms of total storage space, rejecting the request for the processor to adjust the available storage space.

5. 	(Original)  The method according to claim 4, further comprising:
sending a rejection message for the request.

6. 	(Previously presented)  The method according to claim 1, further comprising:
obtaining an end time point for adjusting the available storage space from the request; and
adjusting the available storage space to the first size at the end time point.

7. 	(Original)  The method of claim 6, wherein adjusting the available storage space to the first size comprises:
in response to determining that the storage space occupied by the user in the filesystem at the end time point is less than or equal to the first size, adjusting the available storage space to the first size.

8. 	(Previously presented)  The method according to claim 1, further comprising:
obtaining an end time point for adjusting the available storage space from the request; and
in response to determining that the storage space occupied by the user in the filesystem at the end time point is greater than the first size, performing at least one of the following:
adjusting the available storage space to a size of the storage space occupied by the user at the end time point; and
sending an indication that the storage space occupied by the user at the end time point is greater than the first size.




9. 	(Original)  The method according to claim 8, further comprising:
in response to determining that the storage space occupied by the user in the filesystem at a first time point after the end time point is greater than the first size, performing at least one of the following:
adjusting the available storage space to a size of the storage space occupied by the user at the first time point; and
sending an indication that the storage space occupied by the user at the first time point is greater than the first size.

10. 	(Previously presented)  The method according to claim 1, further comprising:
obtaining an end time point for adjusting the available storage space and a third size from the request, the third size being different from the first size and the second size; and
adjusting the available storage space to the third size at the end time point.

11. 	(Previously presented)  A device for adjusting storage space, comprising:
at least one processing unit; and 
at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform an act, the act comprising:
receiving a request for adjusting available storage space of a user in a filesystem from a first size to a second size;
determining whether to allow to adjust the available storage space based on the request; and
in response to allowing to adjust the available storage space, adjusting the available storage space to the second size,
wherein adjusting the available storage space to the second size 
comprises:
obtaining a start time point for adjusting the available storage space from the request; and
adjusting the available storage space to the second size at the start time point, and
wherein determining whether to allow to adjust the available storage 
space comprises:
determining, based on whether adjusting the available storage space to the second size will cause the filesystem to become overloaded in terms of total storage space, whether to adjust the available storage space.

12. 	(Canceled) 

13. 	(Canceled) 

14. 	(Previously presented)  The device according to claim 11, wherein the acts further comprise:
in response to determining that adjusting the available storage space to the second size would cause the filesystem to become overloaded in terms of total storage space, rejecting the request for the processor to adjust the available storage space.

15. 	(Original)  The device according to claim 14, wherein the acts further comprise:
sending a rejection message for the request.

16. 	(Previously presented)  The device according to claim 11, wherein the acts further comprise:
obtaining an end time point for adjusting the available storage space from the request; and
adjusting the available storage space to the first size at the end time point.

17. 	(Original)  The device of claim 16, wherein adjusting the available storage space to the first size comprises:
in response to determining that the storage space occupied by the user in the filesystem at the end time point is less than or equal to the first size, adjusting the available storage space to the first size.

18. 	(Previously presented)  The device according to claim 11, wherein the acts further comprise:
obtaining an end time point for adjusting the available storage space from the request; and
in response to determining that the storage space occupied by the user in the filesystem at the end time point is greater than the first size, performing at least one of the following:
adjusting the available storage space to a size of the storage space occupied by the user at the end time point; and
sending an indication that the storage space occupied by the user at the end time point is greater than the first size.

19. 	(Original)  The device according to claim 18, wherein the acts further comprise:
in response to determining that the storage space occupied by the user in the filesystem at a first time point after the end time point is greater than the first size, performing at least one of the following:
adjusting the available storage space to a size of the storage space occupied by the user at the first time point; and
sending an indication that the storage space occupied by the user at the first time point is greater than the first size.

20. 	(Previously presented)  The device according to claim 11, wherein the acts further comprise:
obtaining an end time point for adjusting the available storage space and a third size from the request, the third size being different from the first size and the second size; and
adjusting the available storage space to the third size at the end time point.

21. 	(Previously presented)  A computer program product having a non-transitory computer readable medium which stores a set of instructions to adjust storage space; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
receiving a request for adjusting available storage space of a user in a filesystem from a first size to a second size;
determining whether to permit adjustments to the available storage space based on the request; and
in response to permitting adjustments to the available storage space, adjusting the available storage space to the second size,
wherein adjusting the available storage space to the second size 
comprises:
obtaining a start time point for adjusting the available storage space from the request; and
adjusting the available storage space to the second size at the start time point, and
wherein determining whether to allow to adjust the available storage 
space comprises:
determining, based on whether adjusting the available storage space to the second size will cause the filesystem to become overloaded in terms of total storage space, whether to adjust the available storage space.

22.	(Previously presented)  The method of claim 1, wherein adjusting the available storage space to the second size includes:
		decreasing a second available storage space of a second user based on a difference between the second size and the first size; and
increasing the available storage space of the user to the second size.

23.	(Previously presented)  The method of claim 22, further comprising identifying a size of unoccupied storage space in the second available storage space,
		wherein determining whether to allow to adjust the available storage space is further based on the size of unoccupied storage space in the second available storage space.
	
24.	(Currently amended)  A method for adjusting storage space in a filesystem, comprising:
receiving, by a processor, a request for adjusting available storage space of a user in a filesystem from a first size to a second size, wherein the available storage space is provided on at least one storage device in the filesystem;
determining, by the processor, whether to allow to adjust the available storage space based on the request; and
in response to allowing to adjust the available storage space, adjusting, by the processor, the available storage space to the second size,
wherein adjusting the available storage space to the second size 
comprises:
obtaining a start time point for adjusting the available storage space from the request; and
adjusting the available storage space to the second size at the start time point,
obtaining an end time point for adjusting the available storage space from the request; and
in response to determining that the storage space occupied by the user in the filesystem at the end time point is greater than the first size, performing at least one of the following:
adjusting the available storage space to a size of the storage space occupied by the user at the end time point; and
sending an indication that the storage space occupied by the user at the end time point is greater than the first size.

25.	(Previously presented)  The method according to claim 24, further comprising:
in response to determining that the storage space occupied by the user in the filesystem at a first time point after the end time point is greater than the first size, performing at least one of the following:
adjusting the available storage space to a size of the storage space occupied by the user at the first time point; and
sending an indication that the storage space occupied by the user at the first time point is greater than the first size.

Reasons for Allowance
Claims 1, 4-11 and 14-25 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Gavade et al. and Morse does not teach “in response to allowing to adjust the available storage space, adjusting, by the processor, the available storage space to the second size, wherein adjusting the available storage space to the second size comprises: obtaining a start time point for adjusting the available storage space from the request; and adjusting the available storage space to the second size at the start time point, and wherein determining whether to allow to adjust the available storage space comprises: determining, based on whether adjusting the available storage space to the second size will cause the filesystem to become overloaded in terms of total storage space, whether to adjust the available storage space” as shown in the independent claims 1, 11 and 21. Thereby, the combination of limitations in claims 1, 11 and 21 is not taught by the prior art.  
The combination of prior art reference Gavade et al. and Morse does not teach “in response to allowing to adjust the available storage space, adjusting, by the processor, the available storage space to the second size, wherein adjusting the available storage space to the second size comprises: obtaining a start time point for adjusting the available storage space from the request; and adjusting the available storage space to the second size at the start time point, obtaining an end time point for adjusting the available storage space from the request; and in response to determining that the storage space occupied by the user in the filesystem at the end time point is greater than the first size, performing at least one of the following: adjusting the available storage space to a size of the storage space occupied by the user at the end time point; and sending an indication that the storage space occupied by the user at the end time point is greater than the first size” as shown in the independent claim 24. Thereby, the combination of limitations in claim 24 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 11, 21 and 24. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
A search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168